Citation Nr: 0505399	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  02-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1980 to August 
1985.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2001 rating action that denied service 
connection for varicose veins.  A Notice of Disagreement was 
received in January 2002, and a Statement of the Case (SOC) 
was issued in May 2002.  A Substantive Appeal was received in 
June 2002, wherein the veteran requested a Board hearing in 
Washington, D.C.  Instead, in July 2002 the RO notified the 
veteran of a hearing that had been scheduled for him at the 
RO for a date in late August.  In early August 2002, the 
veteran telephoned the RO and cancelled the RO hearing 
scheduled for late August.  In December 2002, the veteran 
testified at a Board hearing before the undersigned Veterans 
Law Judge in Washington, D.C.; a transcript of the hearing is 
of record.

In April 2003, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, was later held to be 
invalid.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Hence, in December 
2003 the Board remanded this case to the RO for development 
and consideration of the claim in light of the additionally 
developed evidence.  A Supplemental SOC (SSOC) was issued in 
December 2004, reflecting the RO's continued denial of 
service connection for varicose veins.

  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Varicose veins were first manifested many years post 
service, and the sole competent medical opinion on the 
question of whether there exists a medical relationship 
between varicose veins and service tends to militate against 
the claim.  


CONCLUSION OF LAW

The criteria for service connection for varicose veins are 
not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).        


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the November 2000 and April and August 2001 RO letters, 
the November 2001 rating action, the January 2002 RO letter, 
the May 2002 SOC, the July and August 2002 and February, 
March, and August 2004 RO letters, and the December 2004 
SSOC, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  After each, they 
were given an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the Board notes that the April and August 2001 
and February and August 2004 RO letters, as well as the 
December 2004 SSOC, informed the veteran of what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2001 and 2004 documents specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The August 2004 RO 
letter specifically notified the veteran to furnish any 
evidence or information that he had in his possession 
pertaining to his claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim.  As indicated above, all four 
notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents meeting some of the VCAA's notice 
requirements were provided to the veteran in November 2000 
and April and August 2001, prior to the November 2001 rating 
action on appeal.  However, the Board finds that any lack of 
full, pre-adjudication notice in this case does not prejudice 
the veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
the SOC, and the SSOC issued between 2001 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development and 
the Board's December 2003 Remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim in December 2004 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining extensive post-service VA and private medical and 
examination records to 2004.  The VA most recently 
comprehensively examined the veteran in September 2004.  The 
veteran and his representative have also provided many 
pertinent private medical records in connection with this 
appeal.  As noted above, the veteran testified during a Board 
hearing in December 2002.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

Service medical records are negative for any findings or 
diagnoses of varicose veins. 

Numerous post-service medical records from Kaiser Permanente 
and the VA show continuing treatment and evaluation of the 
veteran for varicose veins from the 1990's up to 2004, but 
contain no medical evidence linking such disability to 
military service.

During the December 2002 Board hearing, the veteran testified 
as to his belief that the leg cramps that he experienced in 
service may have been the early manifestations of the 
varicose veins that were diagnosed post service, but stated 
that no physician had linked his varicose veins military 
service.

On September 2004 VA examination, the examiner reviewed the 
veteran's claims file.  The service medical records showed a 
fracture of the left 3rd metatarsal, and no other leg trauma.  
Left leg deep vein thrombosis was noted to have been 
diagnosed in 1990, and varicose veins in 1998.  After current 
examination, the diagnosis was bilateral varicose veins, 
status post left lower extremity deep vein thrombosis, 
ligation and stripping times 2.  The examiner stated that 
apparent lower extremity deep vein thrombosis did not 
manifest until 5 years after the veteran left military 
service, and varicose veins did not manifest until 13 years 
after he left military service.  He opined that any 
relationship of the veteran's lower extremity venous disease 
to his military service was therefore speculative.     

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

In this case, the veteran claims service connection for 
varicose veins that he relates to his military service.  
However, the Board notes that there is no competent and 
probative evidence of a nexus between any currently diagnosed 
varicose veins and the veteran's military service.  The first 
objective evidence of lower extremity venous disease was that 
noted by the September 2004 VA physician to have had its 
onset in 1990, some 5 years post service, and varicose veins 
was noted to have been first documented some 13 years post 
service.  Although many post-service VA and private medical 
records through 2004 show continuing treatment and evaluation 
of the veteran for varicose veins, no physician has linked 
any such varicose veins to the veteran's military service.  

On the contrary, the sole competent opinion on the question 
of medical nexus is the September 2004 VA examiner's opinion 
that dates the onset of lower extremity venous disease to 
many years following separation from service, and, hence, 
tends to militate against the question of a medical 
relationship between varicose veins and the veteran's active 
military service.  Significantly, neither the veteran nor his 
representative has either presented or alluded to the 
existence of any medical evidence or opinion that supports 
the claim.  In fact, as noted above, during the December 2002 
Board hearing, the veteran stated that no physician had 
linked his varicose veins military service.  

The Board has considered the veteran's own assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
current varicose veins and his military service.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the claim for service connection 
for varicose veins must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for varicose veins is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


